DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

 Response to Amendment

This office action is in response to communications filed 6/13/2022. Claims 39 and 39 are amended. Claims 1-38, 42, and 52 are cancelled. Claims 39-41, 43-51, and 53-58 are pending in this action.

Response to Arguments

Applicant's arguments filed 6/13/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-41, 43-51, and 53-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 31 is being presented below. However, the Applicants should please note that the analysis for claim 49 is similar to that of claim 39 and therefore rejected for the same reasons. Claim 39 recites:
“causing to be stored by first storage circuitry a first portion of a media asset; 
subsequent to the first portion of the media asset being stored, receiving a request for the media asset when the media asset is subject to a blackout; 
in response to receiving the request: causing to be stored by second storage circuitry a second portion of the media asset while the media asset is subject to the blackout, wherein the first storage circuitry is located remote from the second storage circuitry; 
receiving the first portion of the media asset; 
causing to be displayed-summary information corresponding to an occurrence within the media asset; and 
in response to determining that the media asset is no longer subject to the blackout, causing for viewing both the first portion of the media asset and the second portion of the media asset”. 
The limitations of the claim (i.e., the “causing to” and “determining” limitations), as drafted, amount to a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e., a human at a headend facility causing to be stored, causing to be displayed, etc.) but for the recitation of generic computer components, i.e., storage circuitry, etc. The mere recitation of a generic computer does not take the claim limitation out of the mental processes grouping. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application because the additional elements claimed are not sufficient to amount to significantly more than the judicial exception. 
Additionally, the claim recites elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea sufficient to amount to significantly more than the judicial exception. Specifically, the claims recite the additional elements of: 
“receiving a request” and “receiving the first portion of the media asset”. These limitations amount to no more than adding insignificant extra solution activity.  Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421